Citation Nr: 1455679	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-13 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether it was proper to reduce the Veteran's disability rating from 20 percent to 10 percent for a lumbar spine disability for the period since March 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to September 2005.  

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. A September 2008 rating decision proposed to reduce the rating of the Veteran's lumbar spine disability from 20 percent to 10 percent.  

2. The proposed reduction was implemented in a December 2008 rating decision, effective March 1, 2009.

3. The reduction of the rating of the Veteran's lumbar spine disability from 20 percent to 10 percent is supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The reduction in rating from 20 percent to 10 percent for a lumbar spine disability for the period since March 1, 2009, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5237 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction in Rating

In a September 2004 rating decision, the Veteran was granted service connection for a lumbosacral strain with a 20 percent rating under 38 C.F.R. § 4.71a, DC 5237, effective May 28, 2004.  However, this rating decision specifically stated that this disorder was expected to improve, and that a new VA examination would be scheduled for reevaluation in the future.  

As planned, a new examination was performed in July 2008 and, based on this examination, the RO issued a new rating decision in September 2008, proposing to reduce his disability rating to 10 percent.  In a subsequent December 2008 rating decision, the Veteran's rating was reduced to 10 percent, effective March 1, 2009.  

The Veteran has appealed, asserting that the reduction was improper.  

As an initial matter, where a reduction in an evaluation is warranted, and results in a reduction of overall compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  Moreover, the Veteran must be notified that he has 60 days to present additional evidence showing that compensation should be continued at the present level and that he has a right to a hearing to present evidence if he wishes.  38 C.F.R. § 3.105(e) (2014).  

Here, the Veteran was sent a letter in September 2008 accompanying the rating decision informing him of the proposed action, the reasons and bases therefore, and presented him with 60 days to present additional evidence and to testify at a hearing before the RO if he so wished.  Therefore, he was properly notified of his rights and given the appropriate time to submit evidence before his rating was reduced in the December 2008 rating decision.  As such, VA met the due process requirements under 38 C.F.R. § 3.105(e) and (i) (2014).

Next, when considering whether the reduction itself is warranted by the evidence of record, the Board notes that a rating has continued for a long period at the same level (five years or more) must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable.  Rather, any reexamination disclosing improvement will warrant reduction in rating.  38 C.F.R. § 3.344(c)

Here, the Veteran's 20 percent rating was in effect for only 4 years and 9 months.  As such, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case.  Nevertheless, regardless of how long a particular rating has been in effect, reductions must be based upon "a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  Specifically, there must be an "actual change in the disability," based upon a thorough examination.  Brown, 5 Vet. App. at 421. 

As for all service-connected disabilities, the appropriate evaluation is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

In this case, under 38 C.F.R. § 4.71a, DC 5237 (2014) (the assigned diagnostic code for the Veteran's disability) a rating in excess of 10 percent is warranted when the evidence shows:

* Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; 
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees;  
* Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or 
* Incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months (all 20 percent).

38 C.F.R. § 4.71a, DCs 5003, 5243 (2014).  

The term "combined range of motion" refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note 2, prior to DC 5243 (2014).  Additionally, an "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note 1, following DC 5243 (2014).

After a review of the pertinent evidence, a rating in excess of 10 percent is not warranted.  Specifically, the Veteran underwent a VA examination in July 2008, where he complained of chronic pain since 1994 that had increased in the past year.  Upon examination, he displayed normal posture and gait, with no evidence of guarding or tenderness.  His range of motion included 75 degrees of forward flexion and a combined range of motion of 210 degrees.  While the examiner noted that intervertebral disc syndrome was present, there was no evidence of incapacitating episodes.  

Next, while there is one evaluation in September 2009, where he claimed to have trouble getting out of bed, there is no indication that his disability has worsened since his July 2008 VA examination.  Additionally, there are no other medical records indicating a worsening of the disability since the VA examination.  Therefore, the reduction is warranted, based on the evidence of record.  

The Board has also considered the Veteran's statements that his back disability should not have been reduced.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his spine disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

On the other hand, such competent evidence concerning the nature and extent of the Veteran's spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The post-service medical records as a whole provide highly probative evidence against this claim.  Even at the time the 20% rating was granted, there was little evidence to support the 20%.  Without taking into consideration the problems with pain, the current 10% rating could not be justified. 

Based on evidence of record, the Board concludes that the Veteran's spine disability has improved since the time he was originally granted service connection.  Therefore, the reduction in his rating from 20 percent to 10 percent was proper, and the appeal is denied.  If, in the future, the condition does become worse, the Veteran to encourage to file an increased rating claim at any time.  



VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

As noted above, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

In this case, as was summarized above, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disabilities addressed herein were properly carried out by the RO.  Moreover, the Veteran has not asserted that he was prejudiced in regard to due process in this regard.  

Moreover, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, a VA examination was obtained, which the Board finds collectively adequate for adjudication purposes.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The reduction in rating from 20 percent to 10 percent for a lumbar spine disability for the period since March 1, 2009, was proper.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


